Citation Nr: 0202124	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  01-06 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for right knee 
meniscal disease, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for left knee meniscal 
disease, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1991 to 
July 1995, and a prior period of active service of 5 months 
and 19 days, as indicated on the veteran's Form DD-214.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which continued a 20 percent rating 
for right knee meniscal disease, and which continued a 10 
percent rating for left knee meniscal disease.

The Board notes that in January 2002, the veteran was 
scheduled for a hearing in Washington, D.C., before a Member 
of the Board.  He was notified of the time, date, and place 
of the hearing by VA letter dated December 2001.  That letter 
was mailed to the appellant's address of record, and was not 
returned as undeliverable.  However, the appellant failed to 
report to that hearing.  There are no other outstanding 
hearing requests of record, and the Board will proceed with 
this appeal.  See 38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right knee meniscal disease is manifested 
by symptomatology consistent with a moderate impairment of 
knee function.

3.  The veteran's left knee meniscal disease is manifested by 
symptomatology consistent with a slight impairment of knee 
function.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right knee meniscal disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including 
§ 4.71a, Diagnostic Code 5257 (2001).

2.  The criteria for a rating in excess of 10 percent for 
left knee meniscal disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including 
§ 4.71a, Diagnostic Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, although the RO did not specifically 
address or explain the VCAA to the veteran, the RO made 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file; it also informed the veteran 
of the reasons for denying his claims, as well as the 
evidence necessary to substantiate them.  The veteran was 
given the opportunity to present personal testimony at a 
hearing before a Board Member, or before the RO Hearing 
Officer; such a hearing was scheduled, but the veteran did 
not report for it.  The RO provided the veteran with copies 
of the rating decisions, and the statements of the case 
(SOCs) concerning the evaluation of his disabilities and the 
rating criteria.  These documents noted that all of the 
veteran's records were considered including VA treatment 
reports and the July 2000 VA examination.  

All relevant and available outpatient treatment records and 
the veteran's service medical records were obtained and the 
veteran was provided several VA medical examinations, the 
most recent in July 2000.  An attempt was made to obtain 
progress notes identified by the veteran from the VA Medical 
Center in St. Louis, Missouri; however, as indicated by the 
RO, no data was available.  The Board notes that the veteran 
has indicated in his NOD received in November 2000, that he 
was receiving treatment for his knees by a private physician.  
The RO sent the veteran a letter in November 2000, requesting 
that the veteran return the enclosed VA Form 21-4142 for his 
private doctor so that an attempt could be made to obtain 
treatment reports.  The veteran did not respond to this 
request.  In addition, the veteran again stated that he was 
being treated by a private physician in his July 2001 
Substantive Appeal.  He was informed in an October 2001 
statement that his appeal was being certified to the Board 
and that he could submit additional evidence concerning his 
appeal within 90 days of the letter.  The veteran did not 
submit any additional evidence or information.  Under the 
circumstances, the Board finds that the duty to assist has 
been satisfied, and no additional development is necessary.  
As such, the Board will proceed with appellate disposition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, 
generally the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body, 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all of 
the necessary bones, joints and muscles, or associated 
structures; or to deformity, adhesions, defective innervation 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38  C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The history of this appeal is set forth as follows.  In a 
September 1995 rating decision, the veteran was granted 
service connection for right knee meniscal disease (stated as 
a right knee condition), and received a 10 percent rating, 
effective from July 3, 1995, the day following separation 
from active service.  In November 1995, the veteran disagreed 
with the September 1995 rating decision and initiated an 
appeal.  Following submission of an April 1997 VA examination 
report, the RO issued a rating decision in May 1997, 
increasing the rating assigned the veteran's right knee 
meniscal disease to 20 percent.  The veteran continued to 
disagree with the September 1995 rating decision.  In a 
January 1998 rating decision, the veteran was granted service 
connection for left knee meniscal disease, and received a 10 
percent rating effective from August 21, 1997, the date of 
receipt of the original claim.  In a September 1998 decision, 
the Board denied the veteran's appeal of the September 1995 
rating decision.  In June 2000, the RO received a VA Form 21-
4138 from the veteran, requesting he be considered for an 
increase in the disability evaluations assigned his service 
connected knee disabilities.  In an August 2000 rating 
decision, the RO reconsidered the evaluations and continued 
the 20 percent rating assigned the veteran's right knee, and 
the 10 percent rating assigned his left knee.  The veteran 
disagreed with the August 2000 rating decision, and initiated 
this appeal.  Essentially, the veteran maintains that the 
current ratings do not accurately reflect the level of 
impairment of his knees.

The veteran is presently assigned a 20 percent rating for 
right knee meniscal disease, and a 10 percent rating for left 
knee meniscal disease, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (knee, other impairment of), under which 
a 10 percent rating is assigned for manifestations of 
recurrent subluxation or lateral instability characterized as 
slight.  Also, under this diagnostic code, a 20 percent 
rating is assigned for manifestations characterized as 
moderate, and a 30 percent rating is available for 
manifestations characterized as severe.  

The Board also notes that under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (leg, limitation of flexion), a 20 percent rating 
is assigned for flexion limited to 30 degrees.  Under this 
diagnostic code, the next higher rating of 30 percent is 
available for flexion limited to 15 degrees.  Also, under 
Diagnostic Code 5261 (leg, limitation of extension), a 20 
percent rating is available for extension limited to 15 
degrees.  Under this diagnostic code, the next higher rating 
of 30 percent is available for extension limited to 20 
degrees.  

The Board does not find sufficient evidence of the underlying 
conditions necessary for evaluation under Diagnostic Codes 
5256 (knee, ankylosis of), or Diagnostic Code 5262 (tibia and 
fibula, impairment of).  Diagnostic Code 5259 (cartilage, 
semilunar, removal of, symptomatic) and Diagnostic Code 5263 
(genu recurvatum ) have maximum ratings of 10 percent, and 
thus, would not offer the veteran a higher evaluation for 
either knee.

Reviewing the more recent evidence of record reveals the 
following.  An April 1997 VA examination described the 
veteran's account of the injury to his right knee.  He stated 
that he suffered a twisting injury to his right knee while 
boxing in the service.  At the time of the examination, the 
veteran complained that his right knee would lock every 
morning, but would rarely give way and would rarely swell; he 
would experience stiffness with walking.  On examination, the 
veteran was noted to be in no acute distress.  He favored his 
right leg and was unable to walk on the toes of the right leg 
because of pain; however, he could walk on his heels, with 
difficulty.  A crunching was noted in the right knee, but not 
in the left.  There was positive laxity on varus and valgus 
movement of the knee on the right.  Pain was noted on 
compression of the lateral meniscus.  The McMurray's sign was 
positive on the right; the drawer sign was negative; active 
and passive flexion of the right knee was demonstrated to 95 
degrees, 125 degrees on the left.  Extension was demonstrated 
to 5 degrees bilaterally.  The right knee was noted to be 
stiff on movement.  X-rays of the right knee showed a well-
defined sclerotic lesion in the distal femoral metaphysis, 
most likely benign; the knee was otherwise unremarkable.  The 
examiner diagnosed a probable torn meniscus on the right knee 
with varus deformity.

The report of a VA examination conducted in August 1997 
reflects complaints of pain and stiffness, experienced since 
service, and worsening with time.  The left knee was noted to 
be worse in pain than the right.  The veteran complained of 
popping, locking and giving way, especially with stair 
climbing.  Physical examination revealed no increased heat, 
no effusion, no swelling, no deformity, and no subluxation, 
lateral instability, non-union or loose motion.  McMurray's, 
Lachman's, pivot shift testing and drawer sign were negative.  
Joint line pain was positive.  "Medio-lateral" stability was 
normal.  Range of motion for the left knee was demonstrated 
to 115 degrees on flexion and to 0 degrees on extension.  X-
rays could not be completed.  The examiner reviewed the 
veteran's claims file and diagnosed degenerative left 
meniscus due to uneven weight bearing, as a result of the 
right knee disability.  

A July 2000 VA examination revealed the veteran's account of 
the injury to his left knee.  The veteran stated that he 
struck his left knee against a bedpost in January 1992.  At 
the time of the examination, the veteran complained of 
popping, locking and giving way of the left knee, especially 
when climbing stairs.  He reported that the knee would give 
out with walking and he would experience pain across the 
infrapatellar region.  Instability would worsen with any 
significant exertion such as climbing stairs.  The veteran 
sustained a twisting injury during a boxing match, while in 
the service in 1991, injuring his right knee.  At that time 
he was diagnosed with a probable torn meniscus with a varus 
deformity.  X-rays showed a loose body and it was felt that 
the lateral meniscus was likely torn.  At the time of the 
examination, he complained of pain on the lateral aspect of 
the right knee, brought on by changing weather.  He also 
complained of locking up and giving way occasionally, 
especially when going down steps.  He did not report 
significant swelling.  He felt that his left knee was worse 
than the right.  He denied episodes of dislocation or 
subluxation on either patella.  He stated that his job 
required standing most of the day.  

Examination findings showed no effusion, warmth or erythema 
of either knee.  The right knee was tender along the lateral 
aspect; passive flexion was limited to 100 degrees, active 
flexion ranged from 0 to 95 degrees.  Lachman's testing was 
negative, and anterior and posterior drawer signs were 
negative.  There was minimal crepitus; McMurray's testing was 
positive for pain on the right lateral meniscus and for pop 
with compression.  The left knee was tender over the medial 
joint space.  Lachman's testing for the left knee was 
negative; McMurray's testing was positive over the medial 
meniscal region.  Anterior and posterior drawer signs were 
negative.  There was minimal crepitus; passive flexion was 
demonstrated to 100 degrees; active flexion was demonstrated 
from 0 to 90 degrees.  There was no medial or lateral 
collateral ligament instability on either knee.  Gait was 
wide based with a very slight limp, favoring the right leg.  
The veteran refused to attempt to heel and toe walk, stating 
a fear that his legs would give way.  He was unable to squat.  
No arthritis was seen on x-rays; a benign lesion was seen on 
the distal right femur.  No bony or joint abnormality was 
noted on the left.  No acute bony or joint abnormality was 
seen on the right.  Diagnosis was meniscal disease of the 
right and left knee.


I.  Right knee Meniscal Disease

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part above.  However, the Board finds 
that the veteran's disability most closely approximates the 
criteria for the currently assigned 20 percent rating and 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 20 percent at this 
time.  

In regard to the proper diagnostic code under which to 
evaluate the veteran's symptoms, the Board finds that the 
veteran's right knee meniscal disease is properly rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (knee, other 
impairment of), at a 20 percent rating.  The evidence shows 
that the veteran's pertinent symptomatology consists of 
subjective complaints of pain, locking, giving way, and 
positive laxity on varus and valgus movement of the right 
knee, but no dislocation or subluxation; objective findings 
include tenderness, range of motion from 0 to 100 degrees, 
passive, and 0 to 95 degrees active, popping with 
compression, and no arthritis.

The Board finds that the symptoms found on examination are 
consistent with those enumerated under Diagnostic Code 5257.  
The Board further finds that there is insufficient evidence 
to show that the veteran meets the criteria for the next 
higher 30 percent rating under this diagnostic code.  As 
stated above, the next higher rating of 30 percent requires a 
level of symptomatology characterized as severe.  In regard 
to the criteria associated with this diagnostic code, the 
Board notes no evidence of subluxation.  Indeed, the veteran 
denied subluxation; and, although the Board notes findings of 
positive laxity on varus and valgus movement of the right 
knee and probable damage to the medial meniscus, as shown in 
the April 1997 and July 2000 VA examinations, these findings 
alone do not signify severe instability.  Further, there are 
specific findings in the July 2000 VA examination of no 
medial or lateral collateral ligament instability.  The Board 
notes that the veteran was found to walk with a limp, 
favoring his right leg; however, the examiner described the 
limp as very slight.  The Board finds that, while the 
evidence does indicate some instability and pain associated 
with the veteran's right leg meniscal disease, the evidence 
shows a measure of instability and overall impairment of the 
right knee that is only moderately limiting and cannot be 
characterized as severe.  

The Board has also considered whether the veteran may be 
entitled to a higher rating under other related diagnostic 
code provisions.  There is sufficient evidence of record to 
rate the veteran's right knee meniscal disease under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (leg, limitation of 
flexion) and Diagnostic Code 5261 (leg, limitation of 
extension).  However, the veteran's range of motion, as 
measured on the most recent VA examination, is 95 degrees of 
active flexion, and 0 degrees of active extension.  These 
measurements warrant noncompensable ratings under either 
Diagnostic Code 5260 or 5261.

In short, the Board finds that the veteran's symptomatology 
as demonstrated by the medical evidence, is most 
appropriately characterized as moderate, and most closely 
approximates the criteria for the currently assigned 20 
percent rating under Diagnostic Code 5257.  A higher 
evaluation is not warranted.

II. Left knee Meniscal Disease

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part above.  However, the Board finds 
that the veteran's disability most closely approximates the 
criteria for the currently assigned 10 percent rating and 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 10 percent at this 
time.  

In regard to the proper diagnostic code under which to 
evaluate the veteran's symptoms, the Board finds that the 
veteran's left knee meniscal disease is properly rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (knee, other 
impairment of), at a 10 percent rating.  The evidence shows 
that the veteran's pertinent symptomatology consists of 
subjective complaints of popping, locking and giving way, 
stiffness, pain across the infrapatellar region, instability 
with significant exertion, but no dislocation or subluxation; 
objective findings include tenderness, active flexion from 0 
to 90 degrees, no medial or lateral collateral ligament 
instability, no joint abnormality, no loose motion, a wide 
based gait with a slight limp, favoring the right leg, and no 
arthritis shown on x-rays.

The Board finds that the symptoms shown in the medical 
evidence are consistent with those contemplated under 
Diagnostic Code 5257.  The Board further finds that there is 
insufficient evidence to show that the veteran meets the 
criteria for the next higher 20 percent rating under this 
diagnostic code.  The next higher 20 percent rating requires 
a level of symptomatology characterized as moderate.  In 
regard to the criteria associated with this diagnostic code, 
the Board notes that there is no evidence of subluxation; 
and, although there is subjective complaint of giving way of 
the left knee, which suggests at least some level of 
instability, the objective findings do not support more than 
a slight impairment in this regard.  The objective evidence 
includes such findings as no medial or lateral instability 
and no loose motion.  While this evidence does not rule out 
the veteran's claim, it suggests that the degree of 
instability is no more than slight.  Further, the Board notes 
a finding that the veteran walked with a limp; however, it 
was noted as slight, and favored the right leg.  The Board 
finds that, while there is sufficient evidence of record to 
show a slight impairment of the veteran's left knee, under 
the criteria of Diagnostic Code 5257, the evidence does not 
show a level of impairment that can be characterized as 
moderate.

The Board has also considered whether the veteran may be 
entitled to a higher rating under other related diagnostic 
code provisions.  There is sufficient evidence of record to 
rate the veteran's symptoms under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension).  
However, with the veteran's range of motion, as measured on 
the most recent VA examination, of 90 degrees flexion and 0 
degrees extension, the veteran would receive a noncompensable 
rating under either diagnostic code.  

The Board notes some evidence consistent with a rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5258, namely evidence of 
locking and pain.  However, there is no evidence of 
dislocation of semilunar cartilage or any other component of 
the knee, nor is there any evidence of effusion.  While there 
is some similarity between this code and the veteran's 
symptoms, the severity of symptomatology as shown by the 
evidence is not of the level described by this code.  The 
Board finds that a rating under Diagnostic Code 5257 more 
appropriately reflects the symptomatology associated with the 
veteran's disability.

Additionally, the Board notes that the veteran has presented 
credible evidence that he experiences pain in both knees.  
However, the Board considered such pain in its evaluations of 
the veteran's knees, and finds that pain is contemplated in 
evaluations assigned under Diagnostic Code 5257.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996), (38 C.F.R. § 4.40 and 4.45, 
with respect to pain, are inapplicable to ratings under 
Diagnostic Code 5257 (knee, other impairment of), because DC 
5257 is not predicated on loss of range of motion). 

Further, the Board notes that x-ray findings are negative for 
arthritis, and therefore, the veteran cannot receive a 
separate rating for arthritis and limitation of motion.  
VAOPGCPREC 9-98; VAOPGCPREC 23-97; see also 38 C.F.R. § 4.59; 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's 
disabilities, his complaints and the current clinical 
manifestations of the right and left knee meniscal disease 
and their effect on the veteran's earning capacity.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  All other pertinent aspects 
of 38 C.F.R. Parts 3 and 4 have also been considered.  Should 
the veteran's disabilities increase in severity, he may be 
entitled to a higher evaluation; however, at present, the 
evidence does not support a higher rating, but rather, more 
nearly approximates the criteria for the currently assigned 
20 percent rating for right knee meniscal disease and the 10 
percent rating for left knee meniscal disease.  See 38 C.F.R. 
§ 4.1.  The Board finds that, as the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable, and the increased rating claims 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the veteran's 
service-connected right knee or left knee meniscal disease 
have caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
refer these matters to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 20 percent for right 
knee meniscal disease is denied.

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 10 percent for left knee 
meniscal disease is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

